Per Curiam.

That the jurors were not freeholders was undoubtedly a good ground of challenge, and the question is, how it was to be proved. The jurors themselves had no interest in the question, and were competent witnesses as to that fact. This sudden and unexpected occurrence at the trial cannot be guarded against, or be met in any other way ; and from the necessity of the case, this kind of evidence must he resorted to, or the objection, though well founded, can seldom avail. The Justice, therefore, erred, and the judgment must be reversed.
Judgment reversed.